


AMENDMENT TO THE ADVISORY AGREEMENT
 
This AMENDMENT dated as of March 1, 2012 to the ADVISORY AGREEMENT made as of
the 30th day of April, 2007, among CERES MANAGED FUTURES LLC (formerly Demeter
Management Corporation), a Delaware limited liability company (the “Trading
Manager”), MORGAN STANLEY SMITH BARNEY KAISER I, LLC (formerly Morgan Stanley
Managed Futures Kaiser I, LLC), a Delaware limited liability company (the
“Trading Company”) and KAISER TRADING GROUP PTY. LTD., a private company
organized under the laws of Australia (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement dated as of April 30, 2007 to reflect certain
changes in the futures interests traded by the Trading Advisor.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:
 
The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of 1.5% (a 1.5% annual rate) of the Net Assets (as defined in Section
5(c) hereof) as of the first day of each month (the “Management Fee”).
 
2. Exhibit C to the Agreement shall be deleted and replaced by the following:
 


EXHIBIT C
FUTURES INTERESTS TRADED


Market
Exchange



Bonds
Treasury Notes (5 Year)
CBOT

Treasury Notes (10 Year)
CBOT

BOBL
EUREX

Bunds
EUREX

Long Gilt
LIFFE

Treasury Bonds (30 Year)
CBOT

Japanese Govt Bonds (10 Year)
TSE



 
Energies

Crude Oil
NYMEX & ACCESS

Natural Gas
NYMEX

Heating Oil
NYMEX



 
 

--------------------------------------------------------------------------------

 
 
Foreign Exchange (Cash)

USD/AUD
N/A - OTC

USD/GBP
N/A - OTC

EUR/USD
N/A - OTC

USD/CAD
N/A - OTC

USD/JPY
N/A - OTC

USD/CHF
N/A – OTC

NZD/USD
N/A – OTC

USD/MXN
N/A – OTC

USD/ZAR
N/A - OTC



 
Share Indexes

Hang Seng
HKFE

FTSE 100
LIFFE

Dax
EUREX

CAC 40 Index
EURONEXT

Nikkei 225 Index (Osaka)
OSE

E-Mini Nasdaq
CME

DJ Euro 50 Index
EUREX

E-Mini S&P
CME

Mini Dow Jones (Day)
CBOT

Amsterdam Index AEX
EOE



 
Soft & Agricultural Commodities

Wheat
CBOT & ACCESS

Corn
CBOT & ACCESS

Soybeans
CBOT

Coffee
ICE-NYBOT

Cotton
ICE-NYBOT

Soybean Meal
CBOT

Soybean Oil
CBOT

Sugar
ICE-NYBOT

Lean Hogs
CME

Live Cattle
CME



 
Metals

Gold
COMEX

Copper
COMEX



 
3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.
 
                                                                                             
- 2 -
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By /s/ Walter
Davis                                                                           
Walter Davis
President


MORGAN STANLEY SMITH BARNEY KAISER I, LLC 


By:  Ceres Managed Futures LLC
(Trading Manager)




By   /s/ Walter
Davis                                                                           
Walter Davis
President




KAISER TRADING GROUP PTY. LTD.




By   /s/ Karl
O’Shaughnessy                                                                                     
Karl O’Shaughnessy
Director
 
                                                                         - 3 -

